United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2465
                                     ___________

John J. Hartney,                          *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Marvin T. Runyon, Postmaster              * Southern District of Iowa.
General; Postal Service, (U.S.),          *
                                          *      [UNPUBLISHED]
             Appellees.                   *
                                     ___________

                           Submitted: February 5, 1998
                               Filed: February 12, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

     John Hartney appeals from the district court&s1 adverse grant of summary
judgment in his discrimination action. Hartney brought this suit, litigated under the
Rehabilitation Act, 29 U.S.C. § 794(a), after he was denied a position with the United
States Postal Service (USPS) as a part-time flexible city carrier in Pella, Iowa, because
a contract physician for the Postal Service concluded Hartney could not safely walk



      1
      The HONORABLE R. E. LONGSTAFF, United States District Judge for the
Southern District of Iowa.
more than three miles a day and the position required walking between five and eleven
miles each day.

       After de novo review, viewing the facts in the light most favorable to the non-
moving party, see Bellecourt v. United States, 994 F.2d 427, 430 (8th Cir. 1993)
(standard of review), cert. denied, 510 U.S. 1109 (1994), we conclude the district court
properly granted summary judgment in favor of the USPS because Hartney did not
present any evidence that he was perceived to be disabled. See Wooten v. Farmland
Foods, 58 F.3d 382, 386 (8th Cir. 1995); 29 C.F.R. § 1630.2(j)(3)(i); see also Allison
v. Department of Corrections, 94 F.3d 494, 497 (8th Cir. 1996) (cases interpreting the
Americans with Disabilities Act and the Rehabilitation Act are interchangeable). We
take no action on Hartney&s “Request for Independent Counsel.”

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-